Exhibit Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Announces Quarter and Year Ended December 31, 2007 Financial Results New York, March 10, 2008 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso” or the “Company”) today announced financial results for the quarter and year ended December 31, 2007. HIGHLIGHTS: Investment Portfolio:$1.1 billion Net Assets:$728 million Net Asset Value per share:$13.78 Portfolio Activity for the Quarter Ended December 31, 2007: Cost of investments during period:$76.2 million Sales, repayments and other exits during period:$36.5 million Number of new portfolio companies invested:2 Number of portfolio company exits:1 Number of portfolio companies at end of period:60 Portfolio Activity for the Year Ended December 31, 2007: Cost of investments during period:$711.3 million Sales, repayments and other exits during period:$310.4 million Number of new portfolio companies invested:26 Number of portfolio company exits:15 Number of portfolio companies at end of period:60 Operating Results for the Quarter Ended December 31, 2007 (in thousands, except per share amounts): Net investment income:$22,118 Net investment income per share:$0.43 Net realized and unrealized losses:($38,016) Net realized and unrealized losses per share:($0.73) Net decrease in net assets from operations:($15,898) Net decrease in net assets from operations per share:($0.31) Operating Results for the Year Ended December 31, 2007 (in thousands, except per share amounts): Net investment income:$75,846 Net investment income per share:$1.66 Net realized and unrealized losses:($59,626) Net realized and unrealized losses per share:($1.31) Net increase in net assets from operations:$16,219 Net increase in net assets from operations per share:$0.35 Portfolio and Investment Activity During the year ended December 31, 2007, we invested $711.3 million across 26 new and 12 existing portfolio companies.This compares to investing $745.7 million across 35 new and 5 existing portfolio companies for the year ended December 31, 2006.Additionally, we received proceeds from sales and repayments of principal of approximately $310.4 and $138.4 million, respectively, for the years ended December 31, 2007 and December 31, 1 At December 31, 2007, our net portfolio consisted of 60 portfolio companies and was invested 64% in senior secured loans, 26% in unsecured or subordinated debt securities, 5% in equity investments, 4% in senior secured notes and less than 1% in cash, cash equivalents and foreign currency. This compares to 76% in senior secured loans, 17% in unsecured or subordinated debt securities, 4% in senior secured notes, 2% in equity investments and less than 1% in cash, cash equivalents and foreign currency at December 31, 2006.Our average portfolio company investment by value was approximately $18 million at December 31, 2007 versus $15 million at December 31, 2006. Our weighted average yield on invested capital was 12.4% at December 31, 2007 and 12.5% at December 31, 2006, respectively.The weighted average yields on our senior secured loans and other debt securities were 12.0% and 13.1%, respectively, at December 31, 2007, versus 12.5% and 13.2%, respectively, at December 31, 2006.Yields on invested capital exclude common equity investments, preferred equity investments with no stated dividend rate, short-term investments, cash and cash equivalents. During the three months ended December 31, 2007, we invested $76.2 million across two new and three existing portfolio companies.This compares to investing $293.9 million across ten new and two existing portfolio companies for the three months ended December 31, 2006.Sales and repayments of principal totaled $36.5 million during the three months ended December 31, 2007 versus $69.7 million during the three months ended December 31, 2006.Overall portfolio credit quality remains strong, with approximately $6.2 million par amount of loans on non-accrual status at December 31, 2007. On December 28, 2007, we raised an additional $145.0 million under our amended and restated $600 million senior secured, multi-currency credit facility through the issuance of term loans to new and existing lenders.The net proceeds were used to reduce the outstanding borrowings under the revolving portion of the credit facility. On July 2, 2007, we closed on our initial public offering, through which we sold 10,000,000 newly issued shares and raised $150.1 million, net of underwriting commissions and expenses.We applied the net proceeds of this offering to reduce borrowings outstanding under our credit facility. Since our inception of operations in July 2005, we have invested in excess of $1.5 billion across more than 100 portfolio companies in transactions involving more than 60 financial sponsors. Results of Operations Results comparisons are for the quarters and years ended December 31, 2007 and December 31, Investment Income Investment income totaled $35.4 million and $17.9 million, respectively, for the quarters ended December 31, 2007 and December 31, 2006, and $127.8 million and $53.9 million, respectively, for the years ended December 31, 2007 and December 31, 2006.The increase in investment income for the quarter and year ended December 31, 2007 reflects the growth of our portfolio and the transition of the portfolio from temporary to long-term investments, as the portfolio was not yet fully invested in the prior periods.Origination, closing and/or commitment fees associated with investments in portfolio companies are accreted into interest income over the respective terms of the applicable loans. 2 Expenses Net expenses for the quarters ended December31, 2007 and December 31, 2006 were $13.2 million and $5.7 million, respectively.Of these totals, for the quarters ended December 31, 2007 and December 31, 2006, $5.8 million and $0.3 million, respectively, were interest and other credit facility expenses.In addition, $3.1 million of performance-based incentive fees were included in these totals for the quarter ended December 31, 2006.There were no incentive fees for the quarter ended December 31, 2007.Net expenses for the years ended December31, 2007 and December 31, 2006 were $51.9 million and $14.0 million, respectively.Of these totals, $9.4 million and $4.4 million, respectively, were performance-based incentive fees and $20.3 million and $0.3 million, respectively, were interest and other credit facility expenses.Expenses net of performance-based incentive fees and interest and other credit facility expenses for the quarters ended December 31, 2007 and December 31, 2006 were $7.4 million and $3.0 million, respectively.
